Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 6/30/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1, 2, 5-11, 13, 14, 16-19, 21-23, 25-27, and 28 are pending in this office action.
Claims 3, 4, 12, 15, 20 and 24 are presently cancelled. 
Claims 25-28 are new. 
Claims 1, 2, 5-11, 13, 14, 16-19, 21-23, 25-27, and 28 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21,22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claims 21, 22 depend on claim 1. Claim 1 recites “human consumption”. Claims 21, 22 recite animal which renders claims 21, 22 unclear and indefinite. 


Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	 Claims 1, 7, 10, 11, 16, 17, 18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) in view of Seidman et al. US 2005/0107338 in view of Robertson et al. 2006/0280840

11.	Regarding claims 1, 7, 10, 11, 16 , 17, 18, 21, 22, Wurzer et al. discloses a nutritional composition comprising a terpenoid extract (at least in [0011], [0076]) to be used as neutraceuticals ([0010]) and as food product ([0020], [0042], [0046]) and can 
Wurzer et al. also discloses minerals include potassium salts, magnesium salts etc. ([0099]). It is to be noted that potassium benzoate is a preservative.
Wurzer et al. discloses minerals include potassium salts, magnesium salts etc. ([0099]). 
Wurzer et al. discloses alpha —pinene in the composition ([0013]) to meet terpenes of claim 1 and “at least one” as claimed in claim 7.
Wurzer et al. discloses that flavorings to meet claim 1 and flavorings can be natural flavorings also ([0076]) to meet claim 16.
Wurzer et al. is silent about 
(i)  Fulvic acid
(ii) medium chain triglyceride
(iii) fenugreek seeds
(iv) monk fruit,
(v) blue green algae
(vi)  chaga (Inonotus obliguus)
(vii) phosphatidylinositol
(viii) an amino acid blend
With respect to (i), Petralia et al. discloses that fulvic acids in the nutritional composition makes proper mineral balance ([0188]), primarily an enhancement of the 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Petralia et al. to include  fulvic acids in the  nutritional composition to make proper mineral balance ([0188]), primarily an enhancement of the availability of nutrients and makes them more readily absorbable ([0188], [0189]) along with other many beneficial effects ([0190]-[0217]) in human and animal ([0010], [0204]).
With respect to (ii), Wurzer et al. is silent about MCT and caprylic acid. 
Cope et al. discloses that MCT oil (fractionated Coconut oil) and MCT can include caprylic (8:0) col 10 lines 60-65 and Table 6) to meet claims 1, 10, 11.
Knuton et al. discloses that MCT oil provides nutritional need, in particular digestive needs of premature infants (col 58 lines 28-30) and is from fractionated coconut oil (col 3 lines 45-47) and can be used in food including animal food also (col 22 lines 1-5) and coconut oil can be used as source of fat as macronutrient (col 3 lines 44-46, col 15, lines 43-44).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Cope et al. and Kunton et al. and Cope et al. discloses that MCT oil (fractionated Coconut oil) and MCT can include caprylic ( 8:0) col 10 lines 60-65 and Table 6) because Kunton et al. teaches that MCT oil provides nutritional need, in particular digestive needs of premature infants (col 58 lines 28-30) and is from fractionated coconut oil (col 3 lines 45-47) and can be used in food including animal food also (col 
With respect to (iii), Wurzer et al. is silent about fenugreek in the food composition. 
Dalland et al. discloses that fenugreek is added in the nutritional composition as natural source food flavorings compound ([0051) to meet claims 1, 16.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Dalland et al. who discloses that fenugreek is added in the nutritional composition as natural source food flavorings compound ([0051)).
With respect to (iv), Wurzer et al. is silent about monk fruit extract. Ankolekar et al. discloses that monk fruit extract is natural high intensity sweetener 150-400 times sweeter than sucrose and is stable at high temperature, low pH, and having a sweetness profile generally referred to as clean ([0021]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Ankolekar et al. discloses that monk fruit extract is natural high intensity sweetener 150-400 times sweeter than sucrose and is stable at high temperature, low pH, and having a sweetness profile generally referred to as clean ([0021)).
With respect to (v), Wurzer et al. is silent about blue green algae in the food composition.
lwasaki et al. discloses that spirulina which is a blue green algae contains fibrous substance and chlorophyll and rich in protein ([0102]) which can be in powder 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Iwasaki et al. who discloses that spirulina is used in animal meal e.g. rat ([(0113]) and also is beneficial as the source of fiber, high protein ([0102]) as well as keeping healthy body to overcome disease related problems also (Abstract).
(Additionally), Evans discloses that spirulina is a blue green algae ([0005]) is used in the diet for both human and animal diet ([0012]) as high protein content and contains carotenoid serves as dietary supplement ([0012]) having multi health benefits including helps better absorption of vitamins etc. ([0011]) .
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Evans discloses that spirulina is a blue green algae ([0005]) is used in the diet for both human and animal diet ([0012]) as high protein content and contains carotenoid serves as dietary supplement ([0012]) having multi health benefits including helps better absorption of vitamins etc. ([0011]).
With respect to (vi), Wurzer et al. is silent about chaga.
NPL Debnath et al. discloses that Innonotus obliquus (i.e. chaga) is a source of antioxidant and can be used in food and pharmaceutical composition (in page 463 col 2, first paragraph). 

With respect to (vii), regarding Phosphatidylinositol’, Seidman et al. discloses that lecithin can be included as an important nutritional element in the food composition ([0014], [0015]). Seidman et al. also discloses that phosphatidyl inositol is a phospholipid present in lecithin and provides many important physiological and biological functions in the body ([0014], [0015]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Seidman et al. to incorporate lecithin because lecithin is an emulsifier and also phospholipid containing phosphatidyl inositol present in lecithin serves as an important nutrient and provides many important physiological and biological functions in the body ([0014], [(0015)).
With respect to (viii), Wurzer et al. discloses the composition contains amino acids ([0101], [0102)).
Wurzer et al. is silent about amino acid mixture as “amino acid blend” in the composition.
However, to be more specific, Robertson et al. discloses good quality protein blend ([0024], [0025], [0037], [0040], [0061], [0072],[0133],  [0136]-[0164], [0232], [0145] , [0146], e.g. protein blend has all amino acids) which includes complete amino acid profile from soy ([0037]) and reads on “amino acid blend” of claim 1.

different types of animals including human individual and having benefit to provide optimal health and human immune system (at least in claims 1, 2 of Robertson et al.).
 
12. 	Regarding claims 17, 18, Wurzer et al. discloses potassium benzoate is added as preservative to extend product shelf life ([(0105]). It would have been obvious that the extended shelf-life would provide the quality (freshness) to meet claim limitation of “freshness preservation agent’ of claim 17.

13.	 Regarding claim 21, Wurzer et al. discloses that the food product can be used by animal also ([0059], [0062]-[0064]). It would have been obvious that one of ordinary skill in the art can use the method of orally administering the composition to an animal as food composition.

14.	 Regarding claim 22, Wurzer et al. discloses that the feedstuff composition which can be used for animal ([0059], [0062]-[0064]) can be served as a daily dosage comprising 1-5 servings of the oral daily dosage ([0096]).

15. 	Claims 2, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) in view of Seidman et al. US 2005/0107338 in view of Robertson et al. 2006/0280840 as claimed in claim 1 and further in view of Giampapa et al. US 2004/0001817.

16. 	Regarding claim 2, Wurzer et al. discloses the composition contains amino acids ([0101], [0102)).
Wurzer et al. is silent about amino acid mixture as “amino acid blend” in the composition.
However, to be more specific, Robertson et al. discloses good quality protein blend ([0024], [0025], [0037], [0040], [0061], [0072],[0133],  [0136]-[0164], [0232], [0145] , [0146], e.g. protein blend has all amino acids) which includes complete amino acid profile from soy ([0037]) and reads on “amino acid blend” of claim 1. Wurzer et al. also discloses that the addition of methionine, BV and nutritional quality is increased ([0039]) and animal diet, mainly can include additionally at least sulfur containing amino acid is good for hair containing growth and for athletes also (at least in [0053], [0058]). Robertson et al. also discloses sulfur containing amino acids ((0136]-[0139], e.g. cysteine are good for nutrition of cells organ function ([0137], and [0138]-[0140]). Robertson et al. also disclose that these all amino acids can be used for human and 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Robertson et al. to include the all amino acids as amino acid mixture can be used for human and animal diet as nutritional supplement (at least in [0018] , [0038] , [0136], [0139], [0060], [0061], [0072], [0226] [0018]) which helps for multiple dietary needs for
different types of animals including human individual and having benefit to provide optimal health and human immune system (at least in claims 1, 2 of Robertson et al.). 
Regarding “ornithine”, Robertson et al. discloses that ornithine, arginine and citrulline are interconvertible by the urea cycle ([0139]), however, Robertson et al. does not teach the addition of ornithine in the nutritional composition.
Giampapa et al. discloses that ornithine is included as one amino acid supplement in the amino acids composition used in the anti-aging nutritional composition. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. in view of Robertson et al. to include the teaching of Giampapa et al. who discloses that ornithine is included as one amino acid supplement in the amino acids composition used in the anti-aging nutritional composition.

17. 	Regarding claim 23, it is to be noted that the disclosed combined prior arts of record meet the claim limitations of the ingredients of claim 1 from which claim 21 

Robertson et al. disclose that these all amino acids can be used for human and animal diet as nutritional supplement (at least in [0018] , [0038] , [0136], [0139], [0060], [0061], [0072], [0226] [(0018]) which helps for multiple dietary needs including optimal health and human immune system (at least in claims 1,2).

18. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) in view of Seidman et al. US 2005/0107338 in view of Robertson et al. 2006/0280840 as applied to claim 1 and further in view of Bergenfield et al. USPN 6221418.

19. 	Regarding claim 5, Wurzer et al. discloses a nutritional composition comprising amino acids ([0101], [0102]) minerals ([0098]), flavorings, glycerin, terpene/terpenoid compounds ([0076]) to meet at least four of the claimed components of claim 1. 
Wurzer et al. is silent about ‘vegetable glycerin”.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Bergenfield et al. to include vegetable glycerin which can be the preferred choice of glycerin from vegetable origin to be used for high protein diet composition (col 65 lines 40-45).



20. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) in view of Seidman et al. US 2005/0107338 in view of Robertson et al. 2006/0280840 as applied to claim 1 and further in view of Seidman US 2005/0107338.
 
21. 	Regarding claim 6, Wurzer et al. is silent about phosphatidylinositol.
Wurzer et al. discloses lecithin as one of the many ingredients in the composition. Seidman et al. discloses that lecithin can be included in the food composition ([0014], 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Seidman et al. to incorporate lecithin from the long list of Wurzer et al. Because lecithin is an emulsifier and also phosphatidyl inositol present in lecithin provides many important physiological and biological functions in the body as taught by Seidman ([0014], [0015)).

22. 	Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) in view of Seidman et al. US 2005/0107338 in view of Robertson et al. 2006/0280840 as applied to claim 1 and further in view of Reynolds et al. US 2014/0348883.

23. 	Regarding claims 8, 9, Wurzer et al. discloses terpene ([0076]) in the composition.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Reynolds et al. who discloses that sesquiterpene alkaloid ([0150]) and includes huperzine A ([0137], [0138], [0143], [0144]) in the nutritional composition as nutritional supplement provides enhanced cognitive function ([0137],[0138)]).

24.	 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) in view of Seidman et al. US 2005/0107338 in view of Robertson et al. 2006/0280840as applied to claim 1 and further  in view of Al-Shehry et al. USPN 8852651.

25. 	Regarding claim 13, Wurzer et al. is silent about black seed in the food composition.
Al-Shehry et al. discloses that a functional food product can include black seed (at least in claim 1) which provides the benefit of enhancing immune system and brain 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Al-Shehry et al. who discloses that a functional food product can include black seed (at least in claim 1) which provides the benefit of enhancing immune system and brain modulation when used as nutraceutical agent in nutraceutical composition (col 4 lines 55-60).

26. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) in view of Seidman et al. US 2005/0107338 in view of Robertson et al. 2006/0280840as applied to claim 1 and further  in view of Stamets et al. US 2006/0171958.

27.	Regarding claim 14, Wurzer et al. is silent about mushroom and it’s any one varieties as claimed in claim 14.
Stamets et al. discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([(0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) Brazilian, ([0037]-[0039], in [0039], mushroom blend) can be 
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Wurzer et al. to include the teaching of Stamets et al. who discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([(0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) Brazilian, ({0037]-[0039], in [0039], mushroom blend) can be incorporated into food in order to provide antibacterial, antiviral effect, in general medicinal effect ( [0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 14.

28. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Robertson et al. 2006/0280840 and in view of Petralia et al. US 2013/0337116 in view of cope et al. USPN 5480872 in view of Kunton et al. USPN 7745694 in view of Dalland et al. US 2005/0123603 and in view of Ankolekar et al. US 2014/0087049 in view of Al-Shehry et al. USPN 8852651 and further in view of Montgomery et al. US 2010/0216098 and in view of Crane et al. US 2791254 in view of Stamets et al. US 2006/0171958 in view of McHugh et al. US 20160353786 and further in view of Giampapa et al. US 2004/0001817. 

29.	 Regarding claim 19, Wurzer et al. discloses the nutritional composition can be used for both human and animal ([0062]). Wurzer et al. discloses a nutritional 
Examiner is addressing each components below.
Wurzer et al. is silent about amino acid mixture as “amino acid powder’ in the composition.
However, to be more specific, Robertson et al. discloses good quality protein blend ([0024], [0025], [0037], [0040], [0061], [0072], [(0136]-[0164], [0232]) which includes complete amino acid profile from soy ([0037]) and reads on “amino acid blend” of claim 1. Wurzer et al. also discloses that the addition of methionine, BV and nutritional quality is increased ([0039]) and animal diet, mainly can include additionally at least sulfur containing amino acid is good for hair containing growth and for athletes also (at least in [0053], [0058]). Robertson et al. also discloses sulfur containing amino acids ((0136]-[0139], e.g. cysteine are good for nutrition of cells organ function ([0137], and [0138]-[0140]).
 Robertson et al. also disclose that these all amino acids can be used for human and animal diet as nutritional supplement (at least in [0018] , [0038] , [0136], [0139], [0060], [0061], [0072], [0226] [0018]) which helps for multiple dietary needs including optimal health and human immune system (at least in claims 1,2). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Robertson et al. to include the all amino acids as amino acid mixture can be used for human and animal diet as 
It is to be noted that it would have been obvious that most of the disclosed amino acids meet claimed amino acid of claim 19.
Regarding fulvic-humic acids, Petralia et al. discloses that fulvic acids  in the nutritional composition makes proper mineral balance ([0188]), primarily an enhancement of the availability of nutrients and makes them more readily absorbable ([0188], [0189]) along with other many beneficial effects ([0190]-[0217]) in human and animal ([0010], [0204]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Petralia et al. to include  fulvic acids  in the  nutritional composition to make proper mineral balance ([0188]), primarily an enhancement of the availability of nutrients and makes them more readily absorbable ([0188], [0189]) along with other many beneficial effects ([0190]-[0217]) in human and animal ([0010], [0204]).
Regarding minerals, Wurzer et al. discloses minerals as discussed above.
Regarding glycerin, Wurzer et al. discloses a nutritional composition comprising glycerin as discussed above ([0076)).
Regarding Caprylic acid, medium chain triglycerides, coconut oil, Cope et al. discloses that MCT oil (fractionated Coconut oil) and MCT can include caprylic ( 8:0) col 10 lines 60-65 and Table 6). Knuton et al. that MCT oil provides nutritional need, in

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Cope et al. and Kunton et al. and Cope et al. discloses that MCT oil (fractionated Coconut oil) and MCT can include caprylic ( 8:0) col 10 lines 60-65 and Table 6) because Kunton et al. teaches that MCT oil provides nutritional need, in particular digestive needs of premature infants (col 58 lines 28-30) and is from fractionated coconut oil (col 3 lines 45-47) and can be used in food including animal food also (col 22 lines 1-5) and coconut oil can be used as source of fat as macronutrient (col 3 lines 44-46, col 15 lines 43-44).
Regarding fenugreek, Dalland et al. discloses that fenugreek is added in the nutritional composition as natural source food flavorings compound ([0051)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Dalland et al. to add fenugreek in the nutritional composition as natural source food flavorings compound ([0051)).
Regarding monk fruit extract, Ankolekar et al. discloses that monk fruit extract is natural high intensity sweetener 150-400 times sweeter than sucrose and is stable at high temperature, low pH, and having a sweetness profile generally referred to as clean ([0021]).

Regarding the seeds, Al-Shehry et al. discloses that a functional food product can include black seed (at least in claim 1) which provides the benefit of enhancing immune system and brain modulation when used as nutraceutical agent in nutraceutical composition (col 4 lines 55-60).

Montgomery et al. discloses that raw organic pumpkin seed (is pepita seed) is used in nutritional composition ([0117]) which is considered as delicacy as disclosed by Crane et al. (col 1 line 24).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Montgomery et al. who discloses that raw organic pumpkin seed (is pepita seed) is used in nutritional composition ([0117]) which is considered as delicacy as disclosed by Crane et al. (col 1 line 24).
Regarding terpene powder, Wurzer et al. discloses alpha —pinene in the composition ([0013]). It is to be noted that claim 19 has 112 second paragraph issue because the way the claim limitation e.g. Terpene is written with (:) , it is not clear whether it addresses Markush group to address one of them or to address all of them. Therefore, examiner is addressing one of them which is alpha-pinene.

Regarding mushroom, Stamets et al. discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([O007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) ) Brazilian, ([0037]-[0039], in [0039], mushroom blend) can be incorporated into food in order to provide antibacterial, antiviral effect , in general medicinal effect ( [0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 19.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Stamets et al. who discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ((0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) Brazilian, ([0037]-[0039], in [0039], mushroom blend) can be incorporated into food in order to provide antibacterial, antiviral effect, in general medicinal effect ( [0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 19.
Regarding Seaweed, McHugh et al. discloses that seaweed has unique mineral content , also offer various phytonutrients, and acts as a blood purifier ([0069]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of 
Regarding benzoate, Wurzer et al. discloses potassium benzoate is added as preservative to extend product shelf life ( [0105)).
Regarding “ornithine”, Robertson et al. discloses that ornithine, arginine and citrulline are interconvertible by the urea cycle ([0139]), however, Robertson et al. does not teach the addition of ornithine in the nutritional composition.
Giampapa et al. discloses that ornithine is included as one amino acid supplement in the amino acids composition used in the anti-aging nutritional composition. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. in view of Robertson et al. to include the teaching of Giampapa et al. who discloses that ornithine is included as one amino acid supplement in the amino acids composition used in the anti-aging nutritional composition.

30.	 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) in view of Seidman et al. US 2005/0107338 in view of Robertson et al. 2006/0280840 applied to claim 1 and further  in view of Wright et al. US 2015/0079235  and (additionally or alternatively)  in view of  Passe et al. US 2008/0226810.

31.	Regarding claim 25, Wurzer et al. is silent about hemp protein and/or pea protein.
Wright et al. discloses that hemp protein is used for human consumption (Abstract) because it provides multi-benefits ([0079], [0186]-[0189]). 
(Additionally or alternatively) Passe et al. discloses that pea protein is used for human consumption ([0025]) having high protein availability because of its solubility and molecular weight distribution profile and low antitryptic factor (Abstract, [0001]-[0003], [0010]), anti-nutritional factor ([0038]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Wright et al. to include hemp protein which is used for human consumption (Abstract) because it provides multi-benefits ([0079], [0186]-[0189]) and also (additionally, or alternatively) to include the teaching of  Passe et al. to incorporate pea protein is used for human consumption ([0025]) having high protein availability because of its solubility and molecular weight distribution profile and low antitryptic factor ( Abstract, [0001]-[0003], [0010]), antinutritional factor ([0038]).

32.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) and in view of Wright et al. US 2015/0079235  and in view of  Passe et al. US 2008/0226810  in view of Hirdyani et al. in IJESR vol. 3 issue 9, pages 32-45, 2015; https://www.researchgate.net/publication/282656557).

33.	Regarding claim 26, Wurzer et al. discloses a nutritional composition comprising a terpenoid extract (at least in [0011], [0076]) to be used as neutraceuticals ([0010]) and as food product {0020], [0042], [0046]) and can combine e.g. minerals ([0098]), flavorings, glycerin, terpene/terpenoid compounds ([0076]), amino acids ([0101], [0102]) which meets four of the claimed components of claim 1. 
Wurzer et al. also discloses minerals include potassium salts, magnesium salts etc. ([0099]). It is to be noted that potassium benzoate is a preservative.
Wurzer et al. discloses minerals include potassium salts, magnesium salts etc. ([0099]). 
Wurzer et al. discloses alpha —pinene in the composition ([0013]) to meet terpenes of claim 1 and “at least one” as claimed in claim 7.
Wurzer et al. discloses that flavorings to meet claim 1 and flavorings can be natural flavorings also ([0076]) to meet claim 26.
Wurzer et al. is silent about 
(i)  Fulvic acid
(ii) hemp protein and Pea protein. 

(iv) monk fruit,
(v) blue green algae
(vi)  chaga (Inonotus obliguus).
(vii) pepita plant seed.
With respect to (i), Wurzer et al. is silent about fulvic acids in the composition. 
 Petralia et al. discloses that fulvic acids in the nutritional composition makes proper mineral balance ([0188]), primarily an enhancement of the availability of nutrients and makes them more readily absorbable ([0188], [0189]) along with other many beneficial effects ([0190]-[0217]) in human and animal ([0010], [0204]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Petralia et al. to include  fulvic acids  in the  nutritional composition to make proper mineral balance ([0188]), primarily an enhancement of the availability of nutrients and makes them more readily absorbable ([0188], [0189]) along with other many beneficial effects ([0190]-[0217]) in human and animal ([0010], [0204]).
With respect to (ii), Wurzer et al. is silent about hemp protein.
Wright et al. discloses that hemp protein is used for human consumption (Abstract) because it provides multi-benefits ([0079], [0186]-[0189]). 
Passe et al. discloses that pea protein is used for human consumption ([0025]) having high protein availability because of its solubility and molecular weight distribution profile and low antitryptic factor (Abstract, [0001]-[0003], [0010]), antinutritional factor ([0038]). 

With respect to (iii), Wurzer et al. is silent about fenugreek in the food composition. 
Dalland et al. discloses that fenugreek is added in the nutritional composition as natural source food flavorings compound ([0051)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Dalland et al. who discloses that fenugreek is added in the nutritional composition as natural source food flavorings compound ([0051)).
With respect to (iv), Wurzer et al. is silent about monk fruit extract. Ankolekar et al. discloses that monk fruit extract is natural high intensity sweetener 150-400 times sweeter than sucrose and is stable at high temperature, low pH, and having a sweetness profile generally referred to as clean ([0021]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Ankolekar et al. discloses that monk fruit extract is natural high intensity sweetener 150-400 times 
With respect to (v), Wurzer et al. is silent about blue green algae in the food composition.
lwasaki et al. discloses that spirulina which is a blue green algae contains fibrous substance and chlorophyll and rich in protein ([0102]) which can be in powder form also ([0102]) and is used in animal meal e.g. rat ([(0113]) and also is beneficial of the source of fiber, high protein ([(0102]) as well as keeping healthy body to overcome disease e.g. cancer related problems also (Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Iwasaki et al. who discloses that spirulina is used in animal meal e.g. rat ([(0113]) and also is beneficial as the source of fiber, high protein ([0102]) as well as keeping healthy body to overcome disease related problems also (Abstract).

(Additionally), Evans discloses that spirulina is a blue green algae ([0005]) is used in the diet for both human and animal diet ([0012]) as high protein content and contains carotenoid serves as dietary supplement ([0012]) having multi health benefits including helps better absorption of vitamins etc. ([0011]) .
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of Evans discloses that spirulina is a blue green algae ([0005]) is used in the diet for both human and animal diet ([0012]) as high protein content and contains carotenoid serves as 
With respect to (vi), Wurzer et al. is silent about chaga.
NPL Debnath et al. discloses that Innonotus obliquus (i.e. chaga) is a source of antioxidant and can be used in food and pharmaceutical composition (in page 463 col 2, first paragraph). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of NPL Debnath et al.to include  Innonotus obliquus (i.e. chaga) as a source of antioxidant to be used in food composition (in page 463 col 2, first paragraph).
With respect to (vii), NPL Hirdyani et al. discloses that pepita seed (Pumpkin seed) are used in nutritional composition because of its quality to enhance the nutritional value, including fiber content etc.  of the product (at least in Abstract, under Introduction). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wurzer et al. to include the teaching of NPL Hirdyani et al. to incorporate pepita seed (Pumpkin seed) which is incorporated in nutritional composition because of its quality to enhance the nutritional value, including fiber content etc. of the product (at least in Abstract, under Introduction).

34. 	Claim 27  is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) and in view of Wright et al. US 2015/0079235  and in view of  Passe et al. US 2008/0226810  in view of Hirdyani et al. in IJESR vol. 3 issue 9, pages 32-45, 2015)  as claimed in claim 26 and further in view of Robertson et al. 2006/0280840.
35. 	Regarding claim 27, Wurzer et al. discloses the composition contains amino acids ([0101], [0102)).
Wurzer et al. is silent about amino acid mixture as “amino acid blend” in the composition.
However, to be more specific, Robertson et al. discloses good quality protein blend ([0024], [0025], [0037], [0040], [0061], [0072], [0133],[0136]-[0164], [0232]) which includes complete amino acid profile from soy ([0037]) and reads on “amino acid blend” of claim 26. Wurzer et al. also discloses that the addition of methionine, BV and nutritional quality is increased ([0039]) and animal diet, mainly can include additionally at least sulfur containing amino acid is good for hair containing growth and for athletes also (at least in [0053], [0058]). Robertson et al. also discloses sulfur containing amino acids ((0136]-[0139], e.g. cysteine are good for nutrition of cells organ function ([0137], and [0138]-[0140]). Robertson et al. also disclose that these all amino acids can be used for human and animal diet as nutritional supplement (at least in [0018] , [0038] , [0136], [0139], [0060], [0061], [0072], [0226] [0018]) which helps for multiple dietary needs including optimal health and human immune system (at least in claims 1,2).

different types of animals including human individual and having benefit to provide optimal health and human immune system (at least in claims 1,2 of Robertson et al.). 

36. 	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wurzer et al. (US2014/0271940) in view of Petralia et al. US 2013/0337116 in view of Cope et al. USPN 5480872 in view of Knuton et al. USPN 7745694 in view of  Ankolekar et al. US 2014/0087049  in view of lwasaki et al. US 2002/0172667 and (additionally) in view of Evans et al. US 2008/0124391 in view of NPL Debnath et al. (in J Food Biochemistry 37: pgs. 456-464, 2013) and in view of Wright et al. US 2015/0079235  and in view of  Passe et al. US 2008/0226810  in view of Hirdyani et al. in IJESR vol. 3 issue 9, pages 32-45, 2015) as  applied to claim 26 and further  in view of Stamets et al. US 2006/0171958.

37.	Regarding claim 28, Wurzer et al. is silent about mushroom and its any one varieties as claimed in claim 28.
Stamets et al. discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([(0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) Brazilian, ([0037]-[0039], in [0039], mushroom blend) can be 
One of ordinary skill in the art before the effective filling date of the claimed
invention would have been motivated to modify Wurzer et al. to include the teaching of Stamets et al. who discloses mushrooms spp. as mushroom blend e.g. many types including Turkey trail, Reishi etc. ([(0007], [0009], [0010], [0040], [0045], [0054], [0056], [0051], [0074]) Brazilian, ({0037]-[0039], in [0039], mushroom blend) can be incorporated into food in order to provide antibacterial, antiviral effect, in general medicinal effect ( [0047], [0050]). It is to be noted that the mushroom(s) meet claim limitation of claim 14.

Response to arguments
38.	Applicants arguments and amendments overcome prior claim objection and 112 (b) rejections of record. 
It is to be noted that as because some of the claim limitations in the amended independent claim 1 has been made by incorporating some claim limitations by cancelling those dependent claims, therefore, examiner used those respective secondary prior arts in combination with Wurzer et al. in order to address independent claim 1. In addition, some newly added claim limitations in the amended claim 1 and in new claims 26-28 have been addressed using new secondary prior arts as discussed in detail in this office action.


It is to be noted that applicant changed the independent claim 1 from a composition to a composition for human consumption. Therefore, a new ground of rejection has been made using a new secondary prior art by Petralia et al. has been used to address fulvic-humic acids for human nutritional composition as claimed in amended independent claim 1 and respective dependent claims including claim 19 and also for the new independent claim 26. 

40.	 “Applicant argues there is no motivation for at least Wurzer and Scheele for claims 2 and 23, as well as for a few other dependent claims”.  
In response, it is to be noted that Scheele et al. was used as additional secondary prior art in addition to Robertson et al. Therefore, Scheele et al. has been withdrawn in this office action. Therefore, the arguments made for Scheele et al. is considered as moot and not addressed. Even if Scheele et al. has been withdrawn, yet the rejection can be maintained because of secondary prior art by Robertson et al.

41.	Applicant argue impermissible hindsight for claim 19.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As because there is no further additional arguments, therefore, the rejection is made as final.

Conclusion
42.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792